  Case 17-37612         Doc 64     Filed 12/04/18 Entered 12/04/18 12:37:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-37612
         LORI V. FRAZIER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/20/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-37612       Doc 64        Filed 12/04/18 Entered 12/04/18 12:37:32                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,550.00
       Less amount refunded to debtor                            $562.50

NET RECEIPTS:                                                                                      $1,987.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,467.66
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $95.40
    Other                                                                    $24.44
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,587.50

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ADT SECURITY SERVICES            Unsecured            NA       1,295.13         1,295.13           0.00       0.00
AMERICAN FIRST FINANCE           Unsecured         276.00        276.47           276.47           0.00       0.00
AT&T SERVICES INC                Unsecured            NA         924.28           924.28           0.00       0.00
CAPITAL ONE NA                   Unsecured         902.00        902.07           902.07           0.00       0.00
CAVALRY INVESTMENTS              Unsecured      4,631.00       4,630.75         4,630.75           0.00       0.00
CAVALRY SPV I LLC                Unsecured            NA         549.37           549.37           0.00       0.00
CHASE                            Unsecured         229.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS   Unsecured      9,550.00       1,721.77         1,721.77           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     17,075.00     15,585.25        15,585.25            0.00       0.00
COMMONWEALTH EDISON              Unsecured      5,333.00       6,043.97         6,043.97           0.00       0.00
DIRECT TV                        Unsecured         994.00           NA               NA            0.00       0.00
HSBC                             Unsecured         549.00           NA               NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      5,562.00       4,386.00         4,386.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         578.00        578.11           578.11           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         667.00        667.56           667.56           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         476.56           476.56           0.00       0.00
JPMORGAN CHASE BANK NA           Secured        3,752.00       4,038.47         4,068.47        400.00        0.00
JPMORGAN CHASE BANK NA           Unsecured      5,931.00            NA            316.47           0.00       0.00
MANOR RESOURCES LLC              Secured        1,200.00       2,890.90         1,200.00           0.00       0.00
MANOR RESOURCES LLC              Unsecured            NA            NA          1,690.90           0.00       0.00
MID AMERICA BANK                 Unsecured         356.00        355.78           355.78           0.00       0.00
MONTEREY FINANCIAL SVC           Unsecured         740.00           NA               NA            0.00       0.00
NELNET                           Unsecured      4,853.00            NA               NA            0.00       0.00
PORANIA LLC                      Unsecured         510.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,250.00       1,250.84         1,250.84           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         744.00        744.02           744.02           0.00       0.00
PRESTIGE FINANCIAL SVC           Unsecured     14,835.00     15,475.56        15,475.56            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         234.00        233.75           233.75           0.00       0.00
SEIZE INC                        Secured              NA            NA            450.00           0.00       0.00
SPEEDYRAPID CASH                 Unsecured         691.00        690.90           690.90           0.00       0.00
US DEPT OF ED NELNET             Unsecured     16,632.00     17,005.66        17,005.66            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-37612         Doc 64     Filed 12/04/18 Entered 12/04/18 12:37:32                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim          Claim        Claim         Principal       Int.
Name                               Class    Scheduled       Asserted     Allowed          Paid          Paid
US Dept of Education            Unsecured     11,079.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                 Interest
                                                           Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00             $0.00                   $0.00
      Mortgage Arrearage                                      $0.00             $0.00                   $0.00
      Debt Secured by Vehicle                             $5,268.47           $400.00                   $0.00
      All Other Secured                                     $450.00             $0.00                   $0.00
TOTAL SECURED:                                            $5,718.47           $400.00                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $75,801.17                    $0.00               $0.00


Disbursements:

         Expenses of Administration                            $1,587.50
         Disbursements to Creditors                              $400.00

TOTAL DISBURSEMENTS :                                                                           $1,987.50




UST Form 101-13-FR-S (09/01/2009)
  Case 17-37612         Doc 64      Filed 12/04/18 Entered 12/04/18 12:37:32                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
